Exhibit 10.11
AGREEMENT TO TERMINATE
THE LICENSE AND COOPERATION AGREEMENT
WITH RESPECT TO NEUROBIOLOGICAL TECHNOLOGIES, INC.
     This Agreement to terminate the License and Cooperation Agreement with
respect to Neurobiological Technologies, Inc. (“NTI Termination Agreement”) is
effective as of July 31, 2009 (“Effective Date”), between Merz + Co. GmbH & Co.
(“Merz”) and Neurobiological Technologies, Inc. (“NTI”);
     Whereas Merz, NTI and Children’s Medical Center Corporation (“CMCC”) are
parties to that certain License and Cooperation Agreement dated April 16, 1998
(the “Agreement”);
     Whereas, pursuant to the Agreement, CMCC and NTI have each granted to Merz
certain rights and licenses relating to Products (as defined in the Agreement),
including without limitation products containing memantine for certain
indications;
     Whereas the Agreement contemplates that, under certain circumstances, CMCC
and Merz may wish to continue their relationship, pursuant to the applicable
terms and conditions, independent of NTI’s involvement; and
     Whereas, NTI and Merz have agreed that it is in the mutual best interest of
the parties to have the Agreement terminated with respect to NTI, on the terms
and conditions set forth in this NTI Termination Agreement;
     Now, therefore, in consideration of the promises and the mutual covenants
set forth herein, NTI and Merz agree as follows:
     1. As of the Effective Date, the Agreement shall be, and is hereby,
terminated with respect to NTI. In accordance with its terms, the Agreement will
continue in full force and effect as between Merz and CMCC to the extent the
terms and conditions of the Agreement apply to the rights and obligations
flowing between Merz and CMCC.
     2. Each of NTI and Merz agrees that all of CMCC’s current rights with
respect to Merz under the Agreement are preserved and that this NTI Termination
Agreement shall impose no additional obligations (financial or otherwise) upon
CMCC. Each of NTI and CMCC agree that this NTI Termination Agreement shall
impose no additional obligations (financial or otherwise) upon Merz with respect
to CMCC and that the rights and licenses granted to Merz pursuant to the
Agreement with respect to NTI’s Confidential Information shall survive this
Termination Agreement and continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     3. Within 10 Business Days following the receipt of CMCC’s agreement and
consent below, Merz shall pay to NTI US$4,900,000.00, by wire transfer of
immediately available funds to an account designated by NTI in writing
     4. NTI and Merz acknowledge and agree that payment of the foregoing
US$4,900,000.00 shall satisfy in full all of Merz’s financial obligations to NTI
under the Agreement, notwithstanding anything in the Agreement to the contrary.
     5. NTI, on behalf of itself, its attorneys, administrators, successors,
heirs and assigns, hereby releases and forever discharges Merz, its current and
former directors, officers, principals, employees, attorneys, agents,
shareholders, predecessors, successors, assigns, parent companies, subsidiaries,
divisions and Affiliates (as defined in the Agreement), from all claims,
demands, assessments, agreements, actions, suits, causes of action, damages,
injunctions, restraints and liabilities, of whatever kind or nature, in law,
equity or otherwise, whether now known or unknown or which have ever existed or
that may now exist, which NTI has, has had or may have against any one or more
of them arising out of, or related to the Agreement, provided, however, that
nothing herein shall constitute a release of any obligations of Merz under this
NTI Termination Agreement or a release of claims against Merz unrelated to the
Agreement.
     6. Merz, on behalf of itself, its attorneys, administrators, successors,
heirs and assigns, hereby releases and forever discharges NTI, its current and
former directors, officers, principals, employees, attorneys, agents,
shareholders, predecessors, successors, assigns, parent companies, subsidiaries,
divisions and Affiliates (as defined in the Agreement), from all claims,
demands, assessments, agreements, actions, suits, causes of action, damages,
injunctions, restraints and liabilities, of whatever kind or nature, in law,
equity or otherwise, whether now known or unknown or which have ever existed or
that may now exist, which Merz has, has had or may have against any one or more
of them arising out of, or related to the Agreement, provided, however, that
nothing herein shall constitute a release of any obligations of NTI under this
NTI Termination Agreement or a release of claims against NTI unrelated to the
Agreement.
     7. This NTI Termination Agreement, and any disputes arising out of or in
connection herewith, shall be governed by and construed in accordance with the
laws of the State of New York, excluding its rules governing conflicts of laws.
     8. This NTI Termination Agreement is the entire agreement of the parties
and supersedes any prior agreements between them with respect to the termination
of the Agreement.
IN WITNESS WHEREOF, the parties have cause their duly authorized representatives
to execute this NTI Termination Agreement.
Merz Pharmaceuticals GmbH

         
Date:
  06 August 2009    

 



--------------------------------------------------------------------------------



 



         
By:
  /s/ Dr. Martin Zugel
 
   
 
       
Name: 
  Dr. Martin Zugel    
 
       
Title:
  CEO    
 
       
Merz Pharmaceuticals GmbH
 
       
Date:
  06 August 2009    
 
       
By:
  /s/ Patrick M. Jochum
 
   
 
       
Name:
  Patrick M. Jochum    
 
       
Title:
  Chief Litigation Counsel    
 
       
Neurobiological Technologies, Inc.
 
       
Date:
  Aug. 7, 2009    
 
       
By:
  /s/ Matthew M. Loar
 
   
 
       
Name:
  Matthew M. Loar    
 
       
Title:
  Chief Financial Officer    
 
       

AGREEMENT AND CONSENT OF CHILDREN’S MEDICAL CENTER CORPORATION
Subject to Section 2, Children’s Medical Center Corporation agrees to this
amendment and modification of the Agreement to terminate the Agreement with
respect to NTI.
Children’s Medical Center Corporation.

         
Date:
  August 7, 2009    
 
       
By:
  /s/ Erik Halvorsen
 
   
 
       
Name:
  Erik Halvorsen    
 
       
Title:
  Director Technology & Business Development    

 